IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT



DEPARTMENT OF CHILDREN
AND FAMILIES,

              Petitioner,

 v.                                                   Case No. 5D18-2126
                                                      L.T. No. 16-CF-003114
                                                               16-CF-003115

JEROME JONES AND STATE OF FLORIDA,

              Respondents.

________________________________/

Opinion filed July 12, 2018

Petition for Certiorari Review
of Order from the Circuit Court
for Marion County, Anthony
M. Tatti, Judge.

Joyce L. Miller, of Department of Children &
Families, Tavares, for Petitioner.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Douglas T. Squire,
Assistant Attorney General, Daytona
Beach, for Respondent, State of Florida.

No Appearance for other Respondent.


                              ON PETITION FOR CERTIORARI
PER CURIAM.

       Based on the State’s proper concession of error, we grant the Department of

Children and Families’ petition for writ of certiorari and remand this case for further

proceedings under section 916.17, Florida Statutes (2018). The lower court shall release
Mr. Jones from custody of the department or conduct a hearing pursuant to section

916.17(2) within seven days from the date of this opinion.

      PETITION GRANTED; ORDER QUASHED AND REMANDED.

ORFINGER, TORPY and EISNAUGLE, JJ., concur.




                                           2